DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the application filed on 1/14/2020.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the purchase server." There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of a purchase server. It is further unclear if the purchase server is merely the transaction server. The examiner recommends changing the “the purchase server” to “a purchase server” or changing purchase server to transaction server.
Claim 13 recites “A transaction method of flight checked baggage transaction system according to claim 1, the method comprising…” Per MPEP 608.01(n) III a dependent claim may be in a different statutory class than the claim it depends from. Thus on its face claim 13 is acceptable, however, claim 13 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a system (claim 1) and thus fall within the four statutory categories of patentable subject matter. Examiner’s comment:  Claim 13 is a method that is dependent upon the system of claim 1. Methods also fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, considered both individually and as an ordered combination, are directed to certain methods of organizing human activities in the form of commercial or legal interactions including agreements in the form of contracts and sales activities or behaviors. The claims provide a manner for passengers who do not use up all their allotted baggage weight to sell the extra weight to other passengers. Further, but for the inclusion of generic computing components, the operations could be performed mentally or with a pen and paper and thus fall within the mental process grouping of abstract ideas.
The following claim limitations, when considered both individually and as an ordered combination, are merely descriptive of abstract concepts:
on the basis of a ticket for which a flight checked baggage is allowed up to a first weight, a first entity registering sale information for selling a flight checked baggage capacity or quantity of a second weight or points corresponding thereto less than the first weight; on the basis of a ticket for which a flight checked baggage is allowed up to a third weight, a second entity registering purchase information for purchasing a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto; and registering the sale information and the purchase information (claim 1)
Further, when considered individually and as an ordered combination, the following dependent claim limitations are considered as merely descriptive of abstract concepts: 
wherein each of the first weight and the third weight is a maximum flight checked baggage allowance or corresponding points thereto that is related to a takeoff and landing weight and an allowed cabin load (ACL) for each corresponding aircraft (claim 2) wherein the second weight is a remaining capacity or quantity or points corresponding thereto, which is obtained by subtracting the flight checked baggage capacity or quantity to be used by ae seller or points corresponding thereto from the first weight (claim 3) further includes an authentication unit provided to authenticate the ticket before registering the sale information and the purchase information (claim 4) wherein the ticket includes a departure date and a departure time, and a seller registers the flight checked baggage capacity or quantity of the second weight or points corresponding thereto via the first entity, at least prior to check- in/boarding (claim 5)  wherein a purchaser purchases at least a portion of the flight checked baggage capacity or quantity of the second weight registered or points corresponding thereto as a predetermined reward, through the second entity (claim 6) wherein all or at least some of the flight checked baggage capacity or quantity of the second weight or points corresponding thereto, which is registered, are sold by an auction method (claim 7) wherein when the sale information is registered, purchase the flight checked baggage capacity or quantity of the second weight or points corresponding thereto through a plurality of second entities in an auction method (claim 8) wherein when the purchase information is registered, sell a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto through a plurality of first entities in an auction manner (claim 9) wherein when the sale information is registered, the flight checked baggage capacity or quantity of a weight exceeding a third weight or a required weight or points corresponding thereto is purchased through a plurality of second entities in an auction method (claim 10) wherein when the sale information or the purchase information is registered through the first entity or the entity terminal, and transaction related to the sale information or the purchase information is completed, notify an airline of information on the transaction (claim 11); further includes a transaction unit provided to purchase and sell a flight checked baggage capacity or quantity of the second weight or points corresponding thereto and a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto, on the basis of the sale information and the purchase information entered (claim 12) registering sale information and purchase information; on the basis of a ticket for which a flight checked baggage is allowed up to a first weight, registering the sale information for selling a flight checked baggage capacity or quantity of a second weight less than the first weight or points corresponding thereto through a first entity; and on the basis of the tickets for which a flight checked baggage is allowed up to a third weight, registering the purchase information for purchasing a flight checked baggage capacity or quantity or points corresponding thereto of a weight exceeding the third weight or a required weight through a second entity (claim 13) deducting a predetermined fee for one selected from cash, securities, and cryptocurrency, when the seller and the purchaser complete transaction of capacity or quantity or points corresponding thereto through the transaction system (claim 14) by the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction server, in order to register the sale information (claim 15) by the purchaser, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies in order to register the purchase information (claim 16) by the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the sale information (claim 17) by the purchaser, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the purchase information (claim 18) by the seller, watching a predetermined type of video, screen, or phrase, in order to register the sale information (claim 19) by the purchaser or the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrency to an airline, when the transaction is completed after registering the purchase information or the sale information (claim 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a first terminal, second terminal, transaction server, plurality of first terminals (claim 9), plurality of second terminals (claim 8), and purchase server (claim 8). The computing elements including the first terminal, second terminal, transaction server, plurality of first terminals, plurality of second terminals, and purchase server are recited at a high level of generality and merely act as a tool to implement the abstract idea using generic computing components (See paragraphs [0022], [0023].) Further, the additional elements merely create a general link to a computing environment. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above regarding practical application, the additional elements do no more than use generic computing components as a tool to implement the abstract idea and provide a general link to a computing environment. As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ergunes (WO 2018/125000)

As per claim 1:

	Ergunes teaches A flight checked baggage transaction system, comprising (page 2 L23-29): on the basis of a ticket for which a flight checked baggage is allowed up to a first weight, a first terminal registering sale information for selling a flight checked baggage capacity or quantity of a second weight or points corresponding thereto less than the first weight (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Examiner’s comment: Device accessed by selling passenger is considered as first terminal.)) on the basis of a ticket for which a flight checked baggage is allowed up to a third weight, a second terminal registering purchase information for purchasing a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Examiner’s comment: Device accessed by purchasing passenger is considered as second terminal.) a transaction server in which the sale information and the purchase information are registered (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and Examiner’s Comment: platform is interpreted as transaction server.)

Ergunes teaches the limitations of claim 1. As per claim 2:

Ergunes teaches wherein each of the first weight and the third weight is a maximum flight checked baggage allowance or corresponding points thereto that is related to a takeoff and landing weight and an allowed cabin load (ACL) for each corresponding aircraft (page 1 In commercial transport, mostly airline companies; (standard) baggage allowance is defined for each passenger. The mentioned baggage allowance is usually measured in weight. In other words; in the cargo section of the transportation vehicle, each passenger is permitted to carry baggage at a certain weight. Baggage allowance which is set by the commercial transport companies)

Ergunes teaches the limitations of claim 2. As per claim 3:

Ergunes teaches wherein the second weight is a remaining capacity or quantity or points corresponding thereto, which is obtained by subtracting the flight checked baggage capacity or quantity to be used by ae seller or points corresponding thereto from the first weight  (Page 6, 7; On a journey with a 10 kg baggage allowance(l), a passenger who has used 4 kg of the baggage allowance(l) may give announcement^) to the platform(5) for the remaining 6 kg.)

Ergunes teaches the limitations of claim 1. As per claim 4:

Ergunes teaches wherein the transaction server further includes an authentication unit provided to authenticate the ticket before registering the sale information and the purchase information (page 5, 6 Entry of passenger data such as travel informations, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) by passengers who has excess baggage(7); After confirmation of the passenger data(6); finding the related announcement^) by Examiner’s Comment: PNR’s include ticketing details including ticket number.)


Ergunes teaches the limitations of claim 1. As per claim 7:

Ergunes teaches wherein all or at least some of the flight checked baggage capacity or quantity of the second weight or points corresponding thereto, which is registered at the transaction server, are sold by an auction method (page 3; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits).)

Ergunes teaches the limitations of claim 1. As per claim 8:

Ergunes teaches wherein when the sale information is registered at the transaction server, the purchase server is configured to purchase the flight checked baggage capacity or quantity of the second weight or points corresponding thereto through a plurality of second terminals in an auction method (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))

Ergunes teaches the limitations of claim 1. As per claim 9:

Ergunes teaches wherein when the purchase information is registered at the transaction server, the transaction server is configured to sell a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto through a plurality of first terminals in an auction manner (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))

Ergunes teaches the limitations of claim 1. As per claim 10:

Ergunes teaches wherein when the sale information is registered in the transaction server, the transaction server is configured so that the flight checked baggage capacity or quantity of a weight exceeding a third weight or a required weight or points corresponding thereto is purchased through a plurality of second terminals in an auction method (pages 3-7; In order to avoid exploitation of fees and needs, bidding is provided on platform control (within defined limits))


Ergunes teaches the limitations of claim 1. As per claim 12:

Ergunes further teaches wherein the transaction server further includes a transaction unit provided to purchase and sell a flight checked baggage capacity or quantity of the second weight or points corresponding thereto and a flight checked baggage capacity or quantity of a weight exceeding the third weight or a required weight or points corresponding thereto, on the basis of the sale information and the purchase information entered (pages 1-7; (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions.)

Ergunes teaches the limitations of claim 1. As per claim 13:

Ergunes further teaches the method comprising: at a transaction server in which sale information and purchase information are registered, (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage Examiner’s Comment: platform is interpreted as transaction server.) on the basis of a ticket for which a flight checked baggage is allowed up to a first weight, registering the sale information for selling a flight checked baggage capacity or quantity of a second weight less than the first weight or points corresponding thereto through a first terminal; and (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Examiner’s comment: Device accessed by selling passenger is considered as first terminal.)) on the basis of the tickets for which a flight checked baggage is allowed up to a third weight, registering the purchase information for purchasing a flight checked baggage capacity or quantity or points corresponding thereto of a weight exceeding the third weight or a required weight through a second terminal. (Pages 1-7; Passengers by way of mobile applications or webpages can enter travel information, unused baggage allowance amounts, and identity verification information into the data platform. The passengers can provide an advertisement to the platform and passengers traveling on the same route are matched according to unused baggage allowance and the amount of baggage needed. Passengers can communicate through the platform and implement payment and contract transactions. Examiner’s Comment: platform is interpreted as transaction server.)

Ergunes teaches the limitations of claim 13. As per claim 14:

Ergunes teaches deducting a predetermined fee for one selected from cash, securities, and cryptocurrency, when the seller and the purchaser complete transaction of capacity or quantity or points corresponding thereto through the transaction system pages (1-7; A payment is made in fulfillment or the agreement to purchase unused baggage allowance through the platform.)

Ergunes teaches the limitations of claim 13. As per claim 16:

Ergunes further teaches further comprising: by the purchaser, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction server, in order to register the purchase information (1-7; A payment is made in fulfillment or the agreement to purchase unused baggage allowance through the platform.)

Ergunes teaches the limitations of claim 13. As per claim 19:

Ergunes teaches by the seller, watching a predetermined type of video, screen, or phrase on the transaction server, in order to register the sale information (pages 1-7; A user using mobile applications to input and use the platform would under broadest reasonable interpretation have to view a predetermined screen on the platform.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of https://edri.org/our-work/faq-pnr/ - hereafter “PNR”

Ergunes teaches the limitations of claim 1. As per claim 5:

Ergunes teaches and a seller registers the flight checked baggage capacity or quantity of the second weight or points corresponding thereto at the transaction server via the first terminal, at least prior to check- in/boarding  (pages 5-7; The sample usage of the sharing baggage allowance(l) platform(5) is as below: Exemplary; On a journey with a 10 kg baggage allowance(l), a passenger who has used 4 kg of the baggage allowance(l) may give announcement^) to the platform(5) for the remaining 6 kg. Passenger who reached to platfrom(5) throuh the mobile application or website can enter the passenger data such as travel details, amount of unused baggage allowance(3), PNR ("Passenger Name Record") number etc. to the platform(5) Platform(5) confirm the said passenger data through the divers communication tools(4). After the confirmation process, the mentioned announcement^) of unused 6 kg. baggage allowance(3) is published on platform(5) communication tool(4).)
While Ergunes teaches verifying information in a PNR it does not expressly discuss what information is included in a PNR. 
PNR teaches wherein the ticket includes a departure date and a departure time (Passenger Name Records (PNR) now can include every type of data provided by the passengers, such as, but not only, the date of the trip and complete itinerary, the name and contact information, the form of payment, frequent flyer information, meal preferences and medical information. The full list of data required by European PNR’s includes: Ticketing field information, including ticket number, date of ticket issuance and one-way tickets, Automated Ticket Fare Quote fields; airline, flight number, departure date, arrival date, departure port, arrival port, departure time, arrival time.)

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Gupta (US 2017/0206539)

Ergunes teaches the limitations of claim 1. As per claim 6:

Gupta teaches wherein a purchaser purchases at least a portion of the flight checked baggage capacity or quantity of the second weight registered at the transaction server or points corresponding thereto as a predetermined reward, through the second terminal (paragraph [0052] User rewards include increases to baggage allowance.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include rewards for increased baggage allowances as taught by Gupta in order to incentivize a user who travels often. Further, providing rewards of increased baggage allowance is the use of a known technique used to improve similar devices/methods in the same way.


Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Hurley et al (US 2011/0231212)

Ergunes teaches the limitations of claim 1. As per claim 11:

Ergunes does not expressly teach informing the airline of a completed transaction for increased baggage allowance.
Hurley teaches wherein when the sale information or the purchase information is registered through the first terminal or the second terminal, and transaction related to the sale information or the purchase information is completed, the transaction server is provided to notify an airline of information on the transaction (paragraph [0209] I n step 116, the kiosk 10 transmits a confirmatory message to the RCS 68, via the internet 61, to update the passenger's reservation with his/her new baggage allowance following the payment of the excess baggage fees. In response, the RCS 68 updates the passenger's reservation on the airline's reservation system, via the internet, by transmitting a command to update the PNR with the new baggage allowance (step 117). In step 118, the RCS 68 looks 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include notifying the airline of weight increases in order to make sure the overall flight weight allowance has not been exceeded. Further, notifying the airline of the weight increase is the use of a known method used to improve similar methods/devices in the same way.

Claims 15, 17, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergunes (WO 2018/125000) in view of Segal (US 2002/0161689)


Ergunes teaches the limitations of claim 13. As per claim 15:

Ergunes does not expressly teach paying fee to register sale information.
Segal teaches further comprising: by the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to the transaction server, in order to register the sale information (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes teaches the limitations of claim 13. As per claim 17:

Ergunes does not expressly teach paying fee to register sale information.
Segal teaches by the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the sale information. (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes teaches the limitations of claim 13. As per claim 18:

Ergunes does not expressly teach paying fee to register sale information.
Segal teaches further comprising: by the purchaser, paying a predetermined fee for one selected from cash, securities, and cryptocurrencies to an airline, in order to register the purchase information (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.

Ergunes teaches the limitations of claim 13. As per claim 20:

Ergunes does not expressly teach paying fee to register sale information.
Segal teaches by the purchaser or the seller, paying a predetermined fee for one selected from cash, securities, and cryptocurrency to an airline, when the transaction is completed after registering the purchase information or the sale information  (paragraphs [0011], [0025], [0060] According to further embodiments, the buyer may pay a fee to establish a listing. A seller winning a bid for the listing may also pay a fee upon being awarded a sale. Such fees may be used to generate revenue for the operator of the system disclosed herein. It is contemplated that the user may be charged a listing fee to post a listing through the system server 12. The listing may be a nominal fee (e.g. $5.00). In the alternative, the listing fee may be charged only after a sale of the desired item to the user is completed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include paying fees as taught by Segal in order to generate revenue for the operator of the system (paragraph [0060]). Further, requiring fees for the usage of various systems is the combination of prior art elements according to known methods to yield predictable results.




Conclusion

The following references, while not relied upon, are considered relevant to the invention:
https://www.forbes.com/sites/grantmartin/2016/04/21/new-apps-allow-passengers-to-sell-unused-checked-luggage-space-grabr-airmule/?sh=43cdbcc468e8 – Airmule - selling unused baggage weight

https://www.cntraveler.com/story/airmule-the-new-app-where-you-can-score-free-flights 

Highs and lows of the airport  by IRVINE, Bob. The Nelson Mail [Nelson, New Zealand] 10 Jan 2009: 9. – discuss concept of buying back unused baggage allowance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688